Citation Nr: 1534517	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-43 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative joint disease of the left hip, claimed as secondary to a shell fragment wound (SFW) of the left buttock.

4.  Entitlement to compensation under 38 C.F.R. § 4.30 for convalescence following total left hip arthroplasty.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to February 1969.

This matter came before the Board of Veterans' Appeals (Board) from a January
2009 rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Waco, Texas.

The Veteran and his wife testified before the undersigned Veterans Law Judge via
videoconference in June 2014.  A transcript of the hearing has been associated with
the Veteran's electronic record.

In August 2014, the Board denied a higher rating for a SFW to the left buttock and granted a higher rating for posttraumatic stress disorder (PTSD).  It remanded the issues of entitlement to service connection for bilateral hearing loss disability, tinnitus, and a left hip disability.  The Board also found that a notice of disagreement had been submitted in October 2009 with respect to the Veteran's claim of entitlement to a total rating for convalescence purposes following total left hip replacement, and that issue was remanded for issuance of a statement of the case.  In June 2015, the agency of original jurisdiction (AOJ) included that issue in a supplemental statement of the case and did not advise the Veteran of his appellate rights regarding this issue.  Nonetheless, the AOJ recertified this issue to the Board.  Despite the error on the part of the AOJ, the Board can reasonably infer the Veteran's intentions with regard to this issue, and there is no reason to believe that the Veteran would not have submitted a timely substantive appeal had the RO correctly issued an SOC rather than an SSOC.  Moreover, the Court of Appeals for Veterans Claims (Court) held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court stated that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says."  Id. at 47.  In light of the foregoing, the Board has jurisdiction to address the current appeal as it pertains to a temporary total rating for convalescence purposes.


FINDINGS OF FACT

1. Bilateral hearing loss disability was not manifest in service or within one year of separation, and is unrelated to service.

2.  Tinnitus was not manifest in service or within one year of separation, and is unrelated to service.

3.  A left hip disability was not manifest in service and is unrelated to service; arthritis of the left hip was not diagnosed within one year of discharge; a left hip disability is unrelated to a service-connected disease or injury.

4.  The Veteran is not in receipt of service connection for a left hip disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  Tinnitus was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

3.   A left hip disability was not incurred in or aggravated by service, and arthritis of the left hip may not be presumed to have been so incurred or aggravated; a left hip disability is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for a temporary total disability rating for convalescence under 38 C.F.R. § 4.30 for total left hip arthroplasty have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in October 2008 discussed the evidence and information necessary to support the claim regarding a temporary total rating based on convalescence.  The Veteran was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.

In November 2008, the Veteran was instructed as to the evidence and information necessary to support his claim of entitlement to service connection for hearing loss.  He was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.

A January 2009 letter advised the Veteran of the evidence and information regarding a claim of entitlement to service connection on a direct basis.  A November 2009 letter advised the Veteran of the evidence and information necessary to support a claim of entitlement to service connection on a secondary basis.  

An April 2010 letter discussed the evidence necessary to support a claim of entitlement to service connection for tinnitus.  The Veteran was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the claims file.  VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were explained during the hearing and the undersigned sought to identify any outstanding evidence.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss and tinnitus) and arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

      Hearing Loss and Tinnitus

The Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

On induction examination in November 1967, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
0
15
15

Treatment records for the Veteran's period of service reflect no diagnosis, complaint, or abnormal finding pertaining to either hearing loss or tinnitus.

On separation physical examination in February 1969, the Veteran denied ear, nose, or throat trouble; running ears; and hearing loss.  The examination report does not show that audiometric testing was performed; however, the examiner noted that the Veteran's physical profile for hearing was "1", indicating a high level of fitness.  The Veteran was deemed qualified for separation.

VA examination in May 1969 indicated that air conduction was better than bone conduction, but otherwise did not indicate hearing loss.  

Audiometric testing conducted by Denton Hearing Health Care in November 2009 indicated the following results:







HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
60
60
60
LEFT
55
60
60
55
65

The provider diagnosed moderate to severe relatively flat sensorineural hearing loss with normal peripheral otoscopy.

On VA examination in May 2010, the audiologist indicated that she could not determine the puretone thresholds on audiometric testing, and that she also could not determine speech recognition scores.  She noted that the evaluation suggested invalid results and should not be used for rating purposes.  She stated that the Veteran's volunteered puretone thresholds and averages were elevated compared to speech recognition thresholds, indicating poor test validity.  

During his June 2014 hearing, the Veteran testified that he had difficulty communicating with his wife, and that he had experienced ringing in his ears for some years.  He could not state exactly when his symptoms started.  He indicated that he was exposed to noise during service, where he served in the infantry.  He noted that on one occasion during service following a jump, his ears rang for three days.  The Veteran's wife indicated that he had difficulty hearing her when she talked.  

On VA examination in June 2015, objective findings included the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
25
25
40
LEFT
20
30
30
30
35

Speech discrimination scores were 96 percent bilaterally.  The diagnosis was sensorineural hearing loss.  The examiner concluded that bilateral hearing loss was not at least as likely as not caused by or a result of an event in service.  He indicated that the 1967 enlistment audiogram showed hearing within normal limits for both ears, and that an audiogram from separation was not found in the service treatment records.  He noted that while an audiogram did not appear to have been completed at separation, the records did indicate that the Veteran denied ear, nose, or throat trouble and hearing loss.  He pointed out that no complaints of hearing loss were found in the service treatment records.  He indicated that the November 2009 private audiogram indicated a moderate to moderately-severe sensorineural hearing loss in both ears across all tested frequencies.  He stated that those results were vastly different from results obtained by VA in June 2011 and on the current examination.  He noted that audiological evaluation from June 2011 revealed hearing within normal limits in the left ear and a non-ratable hearing loss at a few
frequencies in the right ear.  He further noted that a previous evaluation in 2010 yielded inconsistent and unreliable results and was invalid.  He indicated that the Veteran's chief complaint on current audiological evaluation was "ringing in both" ears and "left ear hearing loss,"  and that the Veteran reported that he had to "ask people to speak up depending how I am sitting or what I'm doing at the time, but it's mainly the ringing."  He stated that the November 2009 private audiogram results were inconsistent with the Veteran's current reported complaints, noting his ability to respond to speech at normal conversational levels without visual cues during evaluation.  He acknowledged that the examination request had directed his attention to Veteran's statement regarding diminished hearing and ringing in his ears following a jump as a paratrooper, but noted that the Veteran did not mention this event during the current evaluation, nor was it reported on his previous VA audiological exams.  He opined that any hearing loss Veteran may have noticed while paratrooping was temporary in nature since he denied both hearing loss and ear, nose, or throat trouble on medical records at separation.

With respect to the claimed tinnitus, the examiner concluded that it was less likely than not caused by or a result of military noise exposure.  He reasoned that the Veteran reported in 2011 that he had tinnitus for about six or seven years.  He pointed out that on current evaluation, the Veteran reported tinnitus began about 10 years ago. He pointed out that such reports were consistent with a finding that tinnitus began well after the Veteran's separation from service.  He noted that no complaints of tinnitus were found in the service treatment records, and that on separation, the Veteran denied ear, nose, or throat trouble and hearing loss. He concluded that there was no compelling evidence to suggest that the Veteran's tinnitus was due to military noise exposure.

Having carefully reviewed the foregoing evidence, the Board concludes that service connection is not warranted for bilateral hearing loss disability or tinnitus.  While the evidence reveals that the Veteran has bilateral hearing loss disability and he has reported tinnitus, the most competent and probative evidence of record does not etiologically link either disability to service or any incident therein.  Rather, hearing was normal on induction examination, and the Veteran did not specifically complain of hearing difficulty during service, to include at separation.  The first indication bilateral hearing loss dates to many years following service.  The December 2012 VA examiner determined that the current hearing loss is not related to service.  He stated that hearing was normal on enlistment and separation.  He provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination, to include the type of noise exposure that the Veteran had during service.  

In assigning high probative value to the VA examiner's opinion, the Board notes that he had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board acknowledges that the VA examiner relied, in part, on a lack of hearing loss diagnosis during service.  The Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  That case does not say, however, that the lack of a diagnosis cannot be considered as a factor in determining whether a nexus exists.  Here, the examiner fully reviewed the record, and specifically noted the Veteran's service and post-service history.  His lay statements were considered.  However, on review of the whole record, in the examiner's opinion, a relationship was not established.  Because the examiner considered more than just the lack of a diagnosis, the Board finds that the opinion is, in fact, adequate. 

To the extent that the Veteran asserts that his current bilateral hearing loss and tinnitus are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed hearing loss disability and tinnitus because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the current hearing loss and tinnitus are not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  Even if the Veteran's statements asserting that his hearing loss and tinnitus are related to service were found to be competent, credible and probative, they are still outweighed by the examiner's opinion.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence of bilateral ear hearing loss and tinnitus, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2014). 

Regarding the presumption of service connection for chronic diseases, the Board notes that the first indication bilateral hearing loss and tinnitus dates to many years following service, well beyond the one year presumptive period.  Therefore, presumptive service connection is not warranted. 

      Left Hip

Service treatment records indicate that the Veteran sustained an SFW to his left buttock in August 1968.  On subsequent surgical consultation, X-rays revealed that the fragment was not in the joint and that the wound was healing well.  On neurological consultation, no peripheral nerve involvement was identified.  The February 1969 separation examination report indicates that the Veteran endorsed lameness, but denied arthritis or rheumatism and bone or joint deformity.  The examiner did not specify the basis for the Veteran's report of lameness.  The Veteran was deemed qualified for separation.

On VA examination in May 1969, the Veteran reported pain in his left hip at times.  He reported that he was hit by shell fragments in the left hip in August 1968.  He indicated that he sometimes had aching pain in his left hip.  Testing revealed normal range of motion of the left hip.  X-rays revealed a single metallic foreign body projected into the lower portion of the innominate bone on the left with no evidence of osteomyelitis.  The examiner did not include any diagnosis referable to the left hip.

In January 1998, the Veteran reported that his left hip had gotten much worse over the previous 20 years.  

A January 1998 VA treatment record reflects the Veteran's complaint of left hip pain for years.  He gave a history of shrapnel injury in Vietnam during 1968.  He indicated that his left hip had slowly gotten worse over the past few years.  Examination revealed good range of motion with pain on external rotation.  There was minimal tenderness over the greater trochanter but no posterior hip pain and no tenderness over the low back.  X-rays were normal.  The diagnosis was left hip pain.

In June 2000, the Veteran reported left hip pain since injury in Vietnam.  The assessment was chronic, recurrent hip pain.  In October 2000, the Veteran complained of left hip pain.  Physical examination was deferred. The assessment was degenerative joint disease.

On VA examination in May 2001, the Veteran's history was reviewed.  He stated that he had not experienced much trouble through the years until the past few years, when he began to feel as though his hip caught or locked up.  He reported that he had been a postal carrier for 32 years.  The examiner noted that a January 1998 X-ray described a metallic foreign body in the soft tissues above the left hip, and a second film in June 2000 described it as unchanged, but also described degenerative arthritic changes of the left hip.  The diagnosis was old shrapnel wound of the left hip; a secondary diagnosis of degenerative arthritis of the left hip.  The examiner noted that unless the shrapnel was shown to be within the joint, he would not think it a cause of the degenerative arthritis.  X-rays revealed degenerative changes of both hips and a tiny metallic foreign body in the acetabular region with no acute or chronic bony changes.

On VA examination in March 2003, the Veteran complained of pain involving the left gluteal area and extending down the posterior aspect of the thigh.  X-rays showed mild degenerative joint disease.  The examiner indicated that the diagnosis was arthritis of the hips and metallic foreign body in the region of the left hip.  He noted that he was attempting to clarify its location and investigate the other possible cause of the arthritic problem.  Subsequently, in April 2003, the examiner indicated that the metallic foreign body was clearly free of the hip, posterior and superior to the joint.  He opined that the metallic foreign body behind the left could not be responsible for the arthritic process involving the Veteran's left hip.

The Veteran underwent total left hip arthroplasty in September 2008.

On VA examination in December 2008, the Veteran's history was reviewed.  The diagnosis was status post total left hip replacement.  

An additional examination was carried out in January 2013.  The examiner provided a diagnosis of left hip endstage degenerative joint disease with total hip replacement and residual myofascial pain.  The examiner concluded that the hip condition was less likely than not related to service.  He indicated that he found no indication of a left hip condition, either acute, chronic, or current in the service treatment records.  He noted that the shrapnel injury was to the soft tissues without joint involvement, based on the surgeon's medical notes.  He also concluded that the left hip condition was less likely than not proximately due to or the result of a service-connected condition.  He reasoned that he knew of no medical authority or peer reviewed medical literature supporting the contention that a soft tissue foreign body, outside the joint, could be causative to or aggravate joint degenerative disease.  He noted that the Veteran had endstage disease in both hips, and that 1998 X-rays indicated no arthritis on either side.  He pointed out that arthritis was first noted on X-ray on the left in 2000 and on the right in 2001.  He stated that if the shrapnel had been in the joint, aggressive arthritis would have occurred and would have been present by 10 years post-injury.  He noted that such changes did not occur until 30 years following discharge from service, and were bilateral, indicating normal progression of weight bearing degenerative joint disease of the bilateral joints.  

During his June 2014 hearing, the Veteran testified that he sustained a shell fragment wound to his left hip during service, and that over the years, the left hip had worsened.  He noted that he had pain following service, and that the lack of mobility progressed until he had surgery.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed left hip disability.  There is a remarkable lack of credible evidence of pathology in proximity to service or within years of separation; therefore, presumptive service connection for a chronic disease is not warranted.  Likewise, continuity of symptomatology is not established for the hip.  While the Veteran complained of hip pain within months of separation, all medical evidence demonstrates that there was no pathology found for the hip; rather it was a soft tissue injury of the buttocks.  Between May 1969 and January 1998, there is no evidence of treatment for the left hip.  The Veteran's lay statements indicate that he had pain during this period, when he was a postal carrier.  X-rays in January 1998 remained negative for degenerative changes.  Thus, continuity is not shown. 

Regarding direct service connection, the January 2013 VA examiner concluded, following review of the record and the Veteran's history, as well as physical examination, that the Veteran's degenerative joint disease of the left him was unrelated to service, to include the SFW.    

For the purpose of secondary service connection, the Board observes that the left buttock SFW residuals are subject to service connection.  However, the Veteran has neither produced nor identified competent evidence showing that his service-connected SFW residuals either caused or aggravated the claimed left hip disability.  On the other hand, the January 2013 VA examiner concluded that the left hip disability is unrelated to, and not aggravated by, the service-connected SFW residuals.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran degenerative joint disease of the left hip, it does not contain reliable evidence which relates this claimed disability to any incident of service or to the service-connected SFW residuals.  

The Board has considered the Veteran's lay assertion that his left hip disability is related to his SFW residuals.  Certainly, he is competent to report sensory or observed symptoms and when they occurred, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and linking such to in-service events or service-connected disability.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of the competent VA health care specialists discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In this case, the VA examiner has concluded that the claimed left hip disability is not related to service or to the service-connected SFW residuals.  The examiner provided a reasoned opinion, based on a complete review of the record.  In assigning high probative value to this opinion, the Board notes that the VA examiner had the claims file for review, specifically discussed evidence contained in the claims file, and discussed the rationale underlying his conclusions.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the examiner's opinions to be of greater probative value than the Veteran's unsupported statements to the contrary.

For these reasons, the Board concludes that the claim of entitlement to service connection for a left hip disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert. 

	Temporary Total Rating

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. §§ 4.30(a)(1), (2), or (3), effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.

 Under 38 C.F.R. § 4.30(a) (2015), total ratings will be assigned if treatment of a service-connected disability resulted in:

 (1) Surgery necessitating at least one month of convalescence;

 (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or

 (3) Immobilization by cast, without surgery, of one major joint or more.

Here, the Veteran seeks a temporary total rating based on convalescence total hip replacement in September 2008.  However, as discussed above, service connection for a left hip disability is not warranted.  Thus, the Veteran lacks legal entitlement to the benefit sought because a temporary total disability for convalescence under section 4.30 is predicated on the existence of a service-connected disability.  To that end, the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).






	
(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for degenerative joint disease of the left hip is denied.

Entitlement to compensation under 38 C.F.R. § 4.30 for convalescence following total left hip arthroplasty is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


